Citation Nr: 1046834	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as 
secondary to a service-connected disability.

2.  Entitlement to service connection for memory loss, to include 
as secondary to a service-connected disability.

3.  Entitlement to service connection for aches and pains in the 
joints and muscles, to include as secondary to a service-
connected disability.

4.  Entitlement to service connection for headaches, to include 
as secondary to a service-connected disability.

5.  Entitlement to service connection for sleep disturbance, to 
include as secondary to a service-connected disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 
2001 and from March 2003 to July 2004.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).  

The Veteran testified at a June 2010 travel Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

During the Veteran's June 2010 Board hearing, he indicated that 
his claimed fatigue, memory loss, muscle and joint pain, and 
headaches were secondary to medications and epidural injections 
for the treatment of his service-connected lumbar spine 
disability.  He indicated that his sleep disturbance was directly 
related to his back pain.  

The Veteran was afforded VA examinations in August 2006 and 
August 2007.  He was diagnosed with muscle arthralgia and 
headaches of unknown etiology in August 2006.  An August 2007 VA 
examiner provided opinions with respect to the Veteran's 
headaches and sleep disturbance, but failed to provided reasons 
and bases for the opinions rendered.  The VA examiner also found 
that the Veteran's muscle and joint pain were related to his 
service-connected lumbar spine disability.  Although the VA 
examiner discussed the reasons for this opinion; she did not 
identify a specific diagnosis related to the Veteran's reported 
pain, outside of lumbar degenerative disc disease, for which the 
Veteran is already service-connected.  The Board notes that pain 
alone, without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999). 

The Veteran subsequently submitted additional private medical 
evidence indicating that his sleep disturbance, headaches, and 
pain could be related to his service-connected lumbar spine 
disability.  However, these private medical opinions were largely 
speculative and did not contain a clear statement of reasons and 
bases for the opinions rendered.  

In light of the foregoing, the Board finds that a remand for a VA 
examination and is necessary to clearly identify any current 
diagnosed disabilities related to the Veteran's complaints of 
fatigue and memory loss, and to determine if such disabilities 
are etiologically related to service, or a service-connected 
disability.  The Board finds that a supplemental VA opinion is 
necessary to address additional private medical evidence of 
record in regard to the Veteran's headaches, muscle and joint 
pain, and sleep disturbance; to determine if the Veteran has a 
currently diagnosed disability other than lumbar degenerative 
disc disease related to his claimed muscle and joint pain; and to 
determine if the Veteran has a currently diagnosed disability 
related to his claimed sleep disturbance.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to an 
appropriate VA examiner(s) for a VA 
examination to determine if the Veteran has a 
currently diagnosed disability related to 
claimed fatigue and/or memory loss, 
etiologically related to service, or a 
service-connected disability.  The claims 
folder must be made available to the examiner 
for review.  The examiner must review the 
entire claims file, to include service 
treatment records, prior VA examinations, and 
private medical opinions dated in August 2006 
and June 2010.   The examiner should address 
the following:

a).  Indicate whether the Veteran has a 
currently diagnosed disability related to his 
claimed fatigue and/or memory loss;

b).  If so, state whether it is at least as 
likely as not that any such disability was 
incurred in service; and 

c.)  State whether it is at least as likely 
as not that any such disability is 
proximately due to, the result of, or 
permanently aggravated by a service-connected 
disability; 

The examiner should note that aggravation is 
defined for legal purposes as a worsening of 
the underlying condition versus a temporary 
flare-up of symptoms.

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  The VA 
examiner must specifically address relevant 
private medical evidence of record, and 
should specifically discuss the Veteran's 
contention that his claimed disabilities are 
related to medications and epidural 
injections for treatment of his service-
connected lumbar spine disability.  

2.  The RO/AMC should refer the Veteran's 
claims folder to the August 2007 VA examiner 
or another suitably qualified VA examiner for 
a clarifying opinion as to the nature and 
etiology of any current headaches, muscle and 
joint pain, and sleep disturbance.   The 
claims folder must be made available to the 
examiner for review.  The examiner must 
review the entire claims file, to include 
service treatment records, prior VA 
examinations, and private medical opinions 
dated in August 2006 and June 2010.   The 
examiner should address the following:

a).  State whether it is at least as likely 
as not that currently diagnosed headaches 
were incurred in service; and whether it is 
at least as likely as not that the Veteran's 
headaches are proximately due to, the result 
of, or permanently aggravated by a service-
connected disability.

b).  Clarify whether the Veteran has a 
separately diagnosed disability related to 
his claimed muscle and joint pain (other than 
his currently service-connected lumbar 
degenerative joint disease and 
radiculopathy).

c).  Indicate whether the Veteran has a 
currently diagnosed disability related to his 
claimed sleep disturbance; and if so, state 
whether it is at least as likely as not that 
any such disability was incurred in service; 
and whether it is at least as likely as not 
that any such disability is proximately due 
to, the result of, or permanently aggravated 
by a service-connected disability; 

The examiner must provide a complete 
rationale for all opinions rendered above 
with references to the evidence of record.   
The VA examiner must specifically address 
relevant private medical evidence of record, 
and should specifically discuss the Veteran's 
contention that his claimed disabilities are 
related to medications and epidural 
injections for treatment of his service-
connected lumbar spine disability, and his 
statements indicating that his sleep 
disturbance is directly related to his back 
pain.  

3.  The RO/AMC should review the VA medical 
opinions to ensure that they are complete and 
in compliance with this remand.  If an 
opinion is deficient, the RO/AMC should 
undertake any necessary corrective 
procedures.

4.  After all development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
